Thomas Gallagher, Justice
(dissenting).
I am of the opinion that the decision of the Industrial Commission should be affirmed. The evidence appears to amply support the commission’s finding that respondent was in the employ of relator at the time of her accident. Miss Marjorie J. Carpenter, who represented relator, testified that respondent had requested that she be paid by *570relator and had been advised that she would receive her checks from relator. Mr. Benjamin C. Zuckman, another employee of relator, testified that on one occasion in respondent’s presence he advised Mrs. Birmingham that “we could pay for nursing services.” A diligent search of the record reveals no evidence that she was ever advised by anyone that she was not in relator’s employ or that she was in the employ of Mrs. Birmingham. Further, the evidence discloses that relator’s representatives prescribed the duties which respondent was to perform and exercised control in the method and manner of their performance; and it was established that, if she had failed to carry out such instructions, relator could have promptly dispensed with her services.
It is true that her paychecks were marked “for Clara Birmingham,” but this in itself would not compel a finding that such a notation established that relator was not the employer, particularly after respondent had been led to believe by the actions and statements of relator’s representatives that relator and no one else had hired her. She might well conclude that they were made for the purpose of keeping straight relator’s records, or of indicating that her employment had reference to services furnished for Mrs. Birmingham at relator’s request. See, Berger v. Church of St. Patrick, 212 Minn. 315, 3 N. W. (2d) 590. All such factors should be given consideration in determining this issue and, in my opinion, they compel affirmance of the commission’s finding on this issue.
Relator contends that under M. S. A. 393.07 neither Miss Carpenter nor Mr. Zuckman had authority to hire respondent on relator’s behalf, or to bind relator by such an employment contract. But it is not disputed that their statements as above set forth were in furtherance of the requirement of their employment and in compliance with § 256.15, authorizing nursing aid in welfare cases, and § 256.28, permitting welfare boards to pay for such services directly to the parties performing the same.
Furthermore, while § 393.07, relied upon by relator, provides that the commissioner of public welfare shall have exclusive control over the administration of personnel standards of the various welfare *571boards, it does not provide that he shall have exclusive control over employment of personnel; or that in the application of standards for prospective employees, tests and interviews rather than inspection by field workers shall be deemed essential to a proper merit system. Accordingly, respondent here could well assume that all statutory requirements, and all regulations covering her employment by relator, had been complied with. See, Aslakson v. State Dept. of Highways, 217 Minn. 524, 15 N. W. (2d) 22.
It is urged that affirmance of the Industrial Commission’s determination here would mean that the various county welfare boards of the state would be burdened with the additional expense of providing workmen’s compensation for numerous part-time employees rendering special care in old-age assistance and like cases and would subject them to liability not contemplated in the legislation which created them. While this argument is not of controlling import, it may be pointed out that any such additional burden might be avoided if it is presently made clear to such employees that they are not employed by such boards but rather are the employees of recipients for whom they are rendering services. While a statement to such effect might not be conclusive on this issue (see, Schneider v. Salvation Army, 217 Minn. 448, 14 N. W. [2d] 467), in a close case it would be of aid in establishing the true intent of the parties. 1 Larson, Workmen’s Compensation Law, § 46.80.